Citation Nr: 9922118	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-09 136A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including a post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.  This appeal arises from a February 1995 
rating decision which denied service connection for PTSD.  
The Board of Veterans' Appeals (Board) notes that, at a 
hearing in April 1999, the veteran withdrew his claim for an 
increased (compensable) disability rating for urethritis and 
this issue is not before the Board on appeal.  


REMAND

The veteran contends that he has PTSD, which is related to 
his combat service in Vietnam.  In Cohen v. Brown, 10 Vet. 
App. 128 (1997), the United States Court of Veterans Appeals 
(since March 1, 1999, the United States Court of Appeals for 
Veterans Claims or Court) cited the three elements required 
by 38 C.F.R. § 3.304(f) to warrant a grant of service 
connection for PTSD: (1) a current, clear medical diagnosis 
of PTSD, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen, 10 Vet. 
App. at 138.  The Court held that, in order to permit 
judicial review of a denial of service connection for PTSD by 
the Board, the Board must generally make specific findings of 
fact as to whether the veteran was engaged in combat with the 
enemy and, if so, whether the claimed stressors were related 
to such combat.  Id. at 145.  Where it is determined that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their occurrence, provided that the 
testimony is consistent with the circumstances, conditions or 
hardships of such service.  Id. at 146; 38 U.S.C.A. 
§ 1154(b).  The Court also noted that 38 C.F.R. § 3.304(f) 
precludes use of a medical opinion based on post-service 
examination of the veteran as credible evidence to help 
establish the occurrence of in-service stressors.  Cohen, 10 
Vet. App. at 142.  

In this case, the veteran's service medical records include 
an assessment of passive aggressive personality disorder.  
The service medical records reveal no clinical documentation 
of an acquired psychiatric disorder.  Post-service, the 
claims folder includes VA and private medical diagnoses of 
PTSD.  Additionally, a December 1992 psychiatric evaluation 
of the veteran by Sandra Weiss-Schwartz, M.D., of the John F. 
Kennedy Medical Center, included an impression of PTSD 
"related to service".  

The veteran has indicated that, while in Vietnam, he served 
as an artillery gunner; although that was not his primary 
military occupational specialty.  In this capacity, he came 
under enemy fire.  He witnessed a friend's wounding, and 
after an attack, he was directed to assist in retrieving 
bodies.  He has also asserted that he sustained abdominal 
lacerations from shell fragments and was awarded the Purple 
Heart.  The veteran's DD Form 214 reveals that he served in 
Vietnam from January 1968 to January 1969 and that his 
military occupational specialty was a personnel specialist.  

The record does not contain supporting evidence confirming 
the occurrence of the claimed stressors.  The veteran has 
repeatedly acknowledged, in written statements and sworn 
testimony, that he cannot recall the unit(s) in which he 
served, or names, places, or dates associated with the 
claimed in-service stressors.  Given the veteran's continuing 
inability to provide information permitting confirmation of 
the occurrence of the claimed stressors, it appears that a VA 
medical examination to determine whether he has abdominal 
laceration scars from shell fragments may offer the best 
prospect for confirming that he engaged in combat with the 
enemy.  

Accordingly, the case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination to determine whether 
he currently has abdominal laceration 
scars.  If abdominal laceration scars are 
present, the examiner must furnish an 
opinion as to whether it is at least as 
likely as not that such scars are 
residuals of shell fragment wounds.  The 
clinical findings and reasoning which 
form the basis of the opinion should be 
clearly set forth.  The notice of VA 
examination sent to the veteran should be 
associated with the claims folder, and 
the notice should cite 38 C.F.R. § 3.655, 
advising him of the potential 
consequences of his failure to report for 
the examination.  

2.  The RO should then review the claim 
for service connection for an acquired 
psychiatric disorder, including PTSD.  If 
the claim remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


